In a habeas corpus proceeding, order sustaining writ and discharging the relator reversed on the law, with ten dollars costs and disbursements, writ dismissed and relator remanded to the custody of the sheriff of Kings county. The execution against his person issued June 22, 1937 (Municipal Court Code, § 130), under which the relator was detained, was and is valid. The prior similar execution issued July 10, 1934, upon the same judgment, under the undisputed facts, lapsed. (Lauer’s Municipal Court Practice [2d ed.], § 480, F 4, at p. 572.) Further, the same was returned unsatisfied. The relator, by his written stipulation, was estopped from claiming that he was arrested and detained pursuant to that execution. The issuance of the second execution against his person was authorized. (Municipal Court Code, § 138; Wilson & Co., Inc., v. Hershkowitz, [App. Term, 1st Dept.], 163 Misc. 721.) The form of the second execution issued by the assignee in the name of the original judgment creditor was lawful. (Fish v. Hahn, 56 Misc. 449.) Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.